Citation Nr: 9916215	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a low back strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1974.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1996 from the Nashville, 
Tennessee, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to an increased evaluation for a low 
back disorder.


REMAND

The September 1996 VA examination report contains a diagnosis 
of chronic low back pain and status post lumbar laminectomy, 
1992, for herniated disc.  The veteran in a letter received 
in September 1997 raised the issue of service connection for 
disc disease of the lumbar spine.  The Board finds that this 
issue is "inextricably intertwined" with the issue currently 
in appellate status and, as such, must be formally 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The veteran has indicated that the surgery 
occurred in 1973.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
back disabilities since his release from 
active duty to the present, to include 
the records pertaining to the injury 
apparently in 1992 or 1993. 

2.  The RO should obtain copies of all 
medical records from the VA medical 
facility in Nashville, Tennessee covering 
the period from April 1996 to the 
present.

3.  A VA examination should be conducted 
by a neurologist to determine the 
manifestations and severity any 
disability involving the lumbosacral 
spine, to include the service-connected 
chronic lumbosacral strain. The RO should 
also inform the veteran of the 
consequences of failing to appear for a 
scheduled examination without "good 
cause."  All tests and studies deemed 
necessary should be performed.  The 
veteran's lumbar spine should be examined 
for degrees of both active and passive 
range of motion, and any limitation of 
function of the parts affected by 
limitation of motion. The examiner should 
also be asked to note the normal ranges 
of motion of the lumbar spine.  The 
examiner should be requested to determine 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

Further, the examiner should be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time. The presence or 
absence of any other symptomatology 
related to the lumbar spine should also 
be reported.

It is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the disc disease is related 
to service or is caused or aggravated by 
the service-connected lumbosacral strain?  
Allen v. Brown, 7 Vet. App. 439 (1995).  
If no, it is requested that the examiner 
indicate what symptoms and findings are 
attributable to the service connected 
lumbosacral strain versus any other 
disorder diagnosed.  If this cannot be 
determined the examiner should so state.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should adjudicate 
the issue of service connection for any 
disc disorder diagnosed.  If the benefit 
sought is not granted, the veteran should 
be notified of the denial and of his 
appellate rights.

Thereafter, the case should be reviewed by the Ro, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









